Case 2:20-cv-07076-JMV-JBC Document 19 Filed 06/26/20 Page 1 of 3 PageID: 322




Christopher G. Salloum, Esq.
Steven W. Teppler, Esq.
MANDELBAUM SALSBURG, P.C.
3 Becker Farm Road – Suite 105
Roseland, New Jersey 07068
Tel. 973-736-4600
Fax. 973-736-4670
Attorneys for Plaintiff
  Salerno Medical Associates, LLP

              IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEW JERSEY


 SALERNO MEDICAL ASSOCIATES,                         Civil Action No.
 LLP,                                            2:20-cv-07076-JMV-JBC

                         Plaintiff,           Hon. John M. Vazquez, U.S.D.J.
                                               Hon. James B. Clark, U.S.M.J.
              v.
                                              NOTICE OF MOTION FOR A
                                              PRELIMINARY INJUNCTION
 INTEGRITY PRACTICE SOLUTIONS,
 LLC; INTEGRITY MEDICAL SYSTEMS,                Oral Argument Requested
 LLC; CHINTAN TRIVEDI; JOHN DOES
 1-10; and ABC CORPORATIONS 1-10,                Returnable: July 10, 2020

                          Defendants.



      TO: Integrity Medical Systems, LLC
          Integrity Practice Solutions, LLC
          Chintan Trivedi
          c/o Michelle L. Greenberg, Esq.
          84 Bloomfield Avenue
          Pine Brook, New Jersey 07058
Case 2:20-cv-07076-JMV-JBC Document 19 Filed 06/26/20 Page 2 of 3 PageID: 323




      PLEASE TAKE NOTICE that on Monday, July 6, 2020, or as soon

thereafter as counsel may be heard, plaintiff, Salerno Medical Associates, LLP

(“Plaintiff” or “SMA”), by and through its attorneys, Mandelbaum Salsburg, P.C.,

shall apply before the Honorable John Michael Vazquez, U.S.D.J., U.S. District

Court for the District of New Jersey, 50 Walnut Street, Newark, New Jersey 07102,

for a preliminary injunction (the “Motion”) enjoining defendants, Integrity Medical

Systems, LLC (“IMS”), Integrity Practice Solutions, LLC (“IPS”), Chintan Trivedi

(“Mr. Trivedi”), John Does 1-10, and ABC Corporations 1-10 (all named

defendants collectively, “Defendants”), and all persons acting in concert with them,

from using, disclosing, transferring, deleting, destroying, manipulating, and/or

otherwise restricting SMA’s access to, the protected health information (“PHI”)

pertaining to 16,000 of SMA’s patients, including, without limitation, patients’

names, patients’ telephone numbers, patients’ addresses, patients’ medical records,

patients’ radiograph images, laboratory results, and other information and

documents regarding a patient’s health status and the provision of, and payment for,

medical services provided to SMA patients (the “SMA Patient Data”), and

requiring Defendants forthwith to return, or otherwise cause the migration of, the

SMA Patient Data to SMA.

      PLEASE TAKE FURTHER NOTICE that, in support of the Motion, SMA

shall rely upon its Amended Verified Complaint, the declarations submitted in
Case 2:20-cv-07076-JMV-JBC Document 19 Filed 06/26/20 Page 3 of 3 PageID: 324




support thereof and the exhibits annexed thereto, and the Memorandum of Law, and

all other pleadings, papers, evidence, and Orders on file in this matter.

      PLEASE TAKE FURTHER NOTICE that, pursuant to Local Civil Rule

7.1(e), a copy of the proposed form of Order is included herewith.

      PLEASE TAKE FURTHER NOTICE that, pursuant to Local Civil Rule

78.1(b), SMA hereby requests oral argument; and

                                        MANDELBAUM SALSBURG, P.C.
                                        Attorneys for Plaintiff



                                        By:    _______________________
                                              Christopher G. Salloum, Esq.
                                              3 Becker Farm Road
                                              Roseland, New Jersey 07068
                                              Tel. 973.736-4600
                                              Fax. 973-736-4670
                                              Email: csalloum@lawfirm.ms
DATED: June 26, 2020
       Roseland, New Jersey
